Citation Nr: 0624558	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on April 6, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran a VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, the Board notes that the veteran was afforded 
a VA audio examination in May 2001 and a VA cranial nerves 
examination in June 2001 in connection with his claim for 
entitlement to compensation pursuant to the of 38 U.S.C.A. 
§ 1151.  Both examiners noted that the veteran had an 
acoustic neuroma removed in May 1998.  The May 2001 VA 
examiner diagnosed the veteran with hearing loss and 
tinnitus with the most likely etiology being an acoustic 
neuroma, and the June 2001 VA examiner assessed the veteran 
as having status post acoustic neuroma with total neuropathy 
at the right fifth and eighth nerves and partial neuropathy 
at the right seventh nerve.  However, the VA examiners did 
not address whether there was any additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical care.  Nor did they discuss whether 
the outcome of the procedure was an event not reasonably 
foreseeable by VA medical care providers in providing the 
treatment in question.  

The Board further notes that neither the May 2001 VA examiner 
nor the June 2001 VA examiner appeared to have a complete 
review of the veteran's claims file.  In this regard, the 
Board observes that the examiners did not indicate whether 
they reviewed the claims file, and they did not make any 
reference to the veteran's medical records.  As such, the 
evidence of record does not include a medical opinion based 
on a review of the veteran's claims file addressing whether 
the veteran has additional disability due to fault on VA's 
part in furnishing medical care.  Therefore, the Board is of 
the opinion that an additional VA examination and medical 
opinion are necessary for the purpose of deciding the 
veteran's claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine whether he 
has any additional disability due to 
fault on VA's part in furnishing the 
medical care.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to indicate whether there was 
any additional disability following 
the veteran's surgery in May 1998.  If 
so, the examiner should also comment 
as to whether the additional 
disability was due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on VA's part in furnishing 
the medical treatment or whether the 
outcome of the procedure was an event 
not reasonably foreseeable by VA 
medical care providers in providing 
the treatment in question.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2005), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


